This case involved the same points as Hecht & Co. v. Friesleben, ante 181, which was referred to in the opinion as decisive of this — the only difference being that while the copy affidavit served was the same in this case as the affidavits in that, in the original affidavit attached to the complaint the words were “that the sources of his knowledge and information are the possession of a verified statement of the account sued upon,” &c. But this difference, it was held, could not affect the principles upon which the other case was decided. What would otherwise be the effect of such variance was not determined. Order of Aldrich, J., reversed. Opinion by
Mr. Justice McIver,